Title: From Thomas Jefferson to Thomas McKean, 20 December 1781
From: Jefferson, Thomas
To: McKean, Thomas


        
          Sir
          Richmond Dec. 20. 1781.
        
        I had the honour of receiving a letter from your excellency desiring that application might be made to Colo. Arthur Campbell of Washington for certain papers taken on his expedition against the Cherokees, and described, in his relation of that, as the Archives of the nation. The application was immediately made, and he has transmitted to me the packet which accompanies this, with a promise of some other papers of a like nature within a short time. So soon as received they shall be forwarded to your Excellency. I have the honour to be with the highest respect Your Excellency’s Most obedt. & most humble servt.,
        
          Th: Jefferson
        
      